Citation Nr: 9934395	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-04 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 60 percent disabling.  

2.  Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The DD Form 214 indicates that the veteran had military 
service from May 1976 to July 1981, with approximately 17 
years and four months of total prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for an increased rating for the low back 
disability, the Board notes that the RO assigned a 40 percent 
rating in May 1997 with which a notice of disagreement was 
filed.  In February 1998, the RO granted an increased rating 
of 60 percent for the low back disability.  In December 1998, 
the representative indicated that this issue was still being 
appealed.  The veteran has not indicated satisfaction with 
the 60 percent rating.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The appellant and his representative have not indicated 
satisfaction with this rating.  

The Board notes that the RO granted service-connection for 
status post prostate cancer with impotence, assigning a 20 
percent rating in November 1996 based on Diagnostic Codes 
7527-7522.  The RO granted service connection for urinary 
incontinence in May 1997, finding that it was related to the 
service-connected disability of prostate cancer.  A 20 
percent rating was assigned based on Diagnostic Code 7517.  

The Board concludes that it would be more appropriate to 
include urinary incontinence as a symptom or residual to be 
rated as part of the veteran's post-operative residuals of 
prostate cancer, rather than as a separate service-connected 
disability under Diagnostic Code 7517.  As a result, the 
veteran's current disability rating for residuals of prostate 
cancer is 40 percent, 20 percent for urinary incontinence, 
and 20 percent for impotence.  See 38 C.F.R. §§ 4.25, 4.115a, 
4.115b.  

In addition, regarding Diagnostic Code 7527, the Board 
concludes that the veteran's prostate cancer is more 
appropriately rated under Diagnostic Code 7528 which pertains 
to malignant neoplasms of the genitourinary system.  
Diagnostic Code 7528 more accurately reflects the veteran's 
disability picture than Diagnostic Code 7527 because 
Diagnostic Code 7528 pertains to malignancies of the 
genitourinary system and the veteran has a history of 
prostate cancer.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995). 

In addition to the above-mentioned service-connected 
conditions, the veteran is also currently service connected 
for depression (30 percent), left-sided abdominal pain (30 
percent), status post left orchiectomy, residual of vasectomy 
(10 percent), residuals of a fracture of the left third 
finger (noncompensable), and sinusitis (noncompensable).  The 
veteran's combined disability rating is 90 percent.  He is 
receiving total disability compensation based on individual 
unemployability and special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) due to anatomical 
loss of a creative organ, from August 1, 1981.  

In April 1998 the veteran submitted a VA Form 9 in which he 
contended that he should be entitled to a higher rating 
because he was currently suffering considerable emotional 
pain and frustration because of his inability to perform 
sexually, resulting in some marital discord, adding to his 
overall problems.  The Board concludes that the veteran has 
raised an inferred claim of entitlement to an increased 
evaluation for service-connected depression.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran also contended in April 1998 that he should be 
entitled to special monthly compensation due to the loss of a 
creative organ; however, the record shows that the RO had 
already granted this benefit in February 1998.  Thus, the 
Board concludes that it is unnecessary to refer the issue of 
entitlement to special monthly compensation due to loss of a 
creative organ.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's low back disability is currently receiving 
the maximum schedular rating under the ratings criteria for 
intervertebral disc syndrome.  

3.  The veteran's current low back disability is not 
manifested by residuals of a fractured vertebra or complete 
bony fixation (ankylosis) of the spine.  

4.  Post-operative residuals of prostate cancer is not 
manifested by obstructed voiding characterized by urinary 
retention requiring intermittent or continuous 
catheterization; daytime voiding intervals of less than one 
hour; awakening to void five or more times per night; or 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed two to four times a day.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a 
low back disability have not been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a rating in excess of 40 percent for 
post-operative residuals of prostate cancer have not been 
met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.115a, 4.115b, Diagnostic Codes 7528-7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Increased Rating for a Low Back Disability

The pertinent evidence of record indicates that, while in the 
military, the veteran was involved in a motor vehicle 
accident as a passenger, sustaining a low back injury.  
Service records show subsequent complaints of back pain.  

In August 1981, the veteran submitted, in pertinent part, a 
claim of service connection for low back pain.  In November 
1981, the RO granted service connection for, in pertinent 
part, degenerative joint disease of the lumbar spine, 
assigning a noncompensable rating.  This decision was not 
appealed.  

In August 1995 the veteran was seen for recurrent left-sided 
pelvic and back pain, especially when crossing his legs.  
Examination revealed full range of motion in the back with a 
full squat, normal heel and toe walking, and negative 
straight leg raise.  A tender ligament in the pelvis was 
noted.  The diagnosis was probable recurrent pelvic ligament 
pain.  

In a subsequent progress note, it was noted that an x-ray of 
the lumbosacral spine showed osteophytes at multiple levels.  
Examination revealed tenderness in the left paraspinal 
musculature at the L3-4 levels with decreased range of motion 
in the lumbar spine.  

On follow-up in February 1996 it was noted that x-rays showed 
some slightly worsening degenerative joint changes in the 
lumbar spine.  Examination revealed full flexion, extension, 
and side bending.  Heel and toe walking were normal and 
straight leg raising was found to be negative.  There was 
some pain on flexion and internal rotation of the left hip.  
The examiner noted his expectation that the veteran had a 
recurrent deep muscle spasm.  

In June 1996, the veteran raised, in pertinent part, a claim 
of entitlement to an increased evaluation for severe back 
pain.  

On VA examination in July 1996, the veteran attributed his 
back pain primarily to a left side vasectomy he had 
previously undergone.  On examination, lumbar spine movements 
were diminished.  Forward flexion was 80 degrees and 
extension was 15 degrees.  Lateral flexion was 25 degrees, 
and rotation was 30 degrees on both sides.  No evidence of a 
neurological deficit was found in the lower extremities or 
upper extremities.  X-rays of the lumbar spine revealed mild 
compression of the lower thoracic vertebral bodies and 
minimal degenerative disc or joint changes.  

In September 1996 the veteran was seen for pain, numbness, 
and weakness in the left buttock and leg.  He reported 
experiencing a pulling sensation in his back continuing down 
to the left buttock, posterior thigh, calf, and foot.  Also 
reported was constant numbness of the first toe and weakness 
of the foot.  A history of intermittent low back pain was 
noted.  A previous history of radiation into the legs was 
denied.  On physical examination, forward flexion was 
completed to within six inches of the floor, exacerbating his 
pain.  Pain in the low back and left leg was reported with 
ambulation.  He was able to heel and toe walk; however, 
weakness of ankle dorsiflexion and ankle plantar flexion was 
noted.  Sensation was diminished over the dorsal aspect of 
the left foot and straight leg raising was positive on the 
left.  Lasegue's maneuver was positive on the left.  There 
was motor weakness of the left toe extensors and plantar 
flexors.  The diagnosis was left sciatica with L4-5 herniated 
nucleus pulposus and L5 nerve root radiculopathy.  A magnetic 
resonance imaging scan (MRI) was ordered.  

An MRI report dated from September 1996 was interpreted as 
showing a possible left lateral disc protrusion at L5-S1.  

On neurological evaluation in October 1996 there was weakness 
of the dorsiflexors on the left at the ankle and great digit.  
The veteran was unable to heel or toe walk very well.  The 
diagnosis was significant degenerative changes of the lumbar 
spine with a probable far lateral disk herniation at L5-S1 on 
the left.  

In November 1996, the RO increased the evaluation for 
degenerative joint disease of the lumbar spine to 10 percent.  

On neurological examination in March 1997, the veteran was 
found to have a normal gait and could heel and toe walk quite 
well.  There was marked weakness of the left extensor 
hallucis longus, and there was trace weakness to 1+ weakness.  
There was a slight dysethetic sensation on the left L5 
distribution over the big toe.  The diagnosis was persisting 
chronic L5 radicular symptoms.  It was noted that a previous 
MRI showed foraminal herniation at L5-S1 on the left with 
degenerative changes of the disks with anterior herniations 
under the anterior longitudinal ligament at L1-2 and L2-3.  
The examiner noted that the MRI also showed a disk herniation 
of the neural foramen.  The examiner concluded that these 
symptoms were mostly due to a nerve injury due to the 
herniation and were an intrinsic injury rather than continued 
compression.  

During a VA examination in April 1997, it was noted that the 
veteran had L5-S1 herniated nucleus pulposus with left 
radiculopathy.  The veteran was noted as stating that he was 
trying to exercise and stay in good condition.  He indicated 
that he could leg press 450 pounds and bench press 300 
pounds.  

Examination of the spine revealed a normal gait and full knee 
squat, rising without assistance.  There was 64 degrees 
flexion with tightness and discomfort, 32 degrees extension, 
35 degrees left tilt, 31 degrees right tilt, and 70 plus 
degrees rotation bilaterally without pain, which was 
described as normal.  There was no pain on palpation over the 
spine or over the sacroiliac joints.  Straight leg raising 
resulted in severe tightness of the left lower extremity at 
about 50 degrees.  Hip flexion and extension were full on the 
right but 3/5 on the left.  Pinwheel sensation was found to 
be reduced in the left lower extremity.  The diagnosis, in 
pertinent part, was L5-S1 herniated nucleus pulposus with 
left long tract signs.  The examiner also noted that the 
veteran had the classic weakness and classic dermatome 
pattern findings typical of an L4-5 disk problem.  

In May 1997 the RO increased the evaluation for degenerative 
disc disease to 40 percent.

In August 1997 the veteran was admitted to Virginia Mason 
Hospital to undergo a left L5-S1 laminotomy and diskectomy 
with extrapyramidal and intraspinal approach for an 
intraforaminal L5-S1 herniated nucleus pulposus.  

In January 1998 a VA spine examination was conducted.  The 
veteran reported increased pain in his back subsequent to the 
recent surgery.  On examination, he walked with a limp, 
favoring the left leg.  There was an eight centimeter scar 
that was well-healed and nontender.  There was loss of lumbar 
lordosis.  Flexion of the lumbar spine was found to be 90 
degrees with fingers failing the floor by 10 inches.  
Extension was 20 degrees, lateral bending was 35 degrees 
bilaterally, and rotation was 30 degrees bilaterally, all 
with production of pain in the lower lumbar area.  Reflexes 
were symmetrical and motor strength was 5/5, with the 
exception of dorsiflexion of the great toe, which was found 
to be 4/5.  Sensory examination was significant for 
hypesthesia in the left L5 dermatome.  The diagnosis was 
chronic lumbar pain status post L5-S1 diskectomy with 
residuals of L5 radiculopathy.  

In February 1998 the RO assigned an evaluation of 60 percent 
for the veteran's low back disability.  

In May 1998 the veteran was admitted to Virginia Mason 
Hospital with a preoperative diagnosis of foraminal nerve 
root entrapment on the left at L5-S1.   L5-S1 bilateral 
posterior interbody fusions with foraminectomy and 
facetectomy at L5-S1 were performed.  The post-operative 
diagnosis was L4-5 epidural scarring and foraminal entrapment 
on the left at L5-S1, and a right bulging annulus at L4-5.  

Increased Rating for Post-operative Residuals of Prostate 
Cancer

A progress note dated from November 1994 indicates that the 
veteran was seen with a history of voiding symptoms and a 
prostate cancer screening.  Symptoms included diminished flow 
and nocturia.  Uroflow was found to have a moderately 
obstructive appearing pattern with a peak flow rate of 9 
"cc" per second.  A biopsy was subsequently performed, 
revealing adenocarcinoma of the prostate.  This was felt to 
be a fairly early diagnosis of prostate cancer.  The 
veteran's voiding changes were attributed to this.  A radical 
prostatectomy was advised.  

In December 1994 the veteran was admitted to Tacoma General 
Hospital where a radical prostatectomy was performed for his 
prostate cancer.  A Foley catheter was inserted.  

On follow-up two weeks after surgery in December 1994, it was 
noted that the veteran was "doing great."  His Foley 
catheter had been removed.  On follow-up in January 1995, it 
was noted that the veteran had not had any erections to date.  
He was noted as using one perineal pad per day and that he 
was entirely dry at night or when standing or walking.  
Leakage was noted as being limited to only a few drops at a 
time with coughing or light lifting activities.  

On follow-up in March 1995 it was noted that the veteran was 
continuing to have erectile problems.  It was also noted that 
he had had resolution of mild stress incontinence.  It was 
noted on follow-up in June 1995 that he was continuing to 
have no useful erectile function.  

In April 1997 a VA examination was conducted.  The veteran 
reported his history of prostate cancer and subsequent 
surgery, and denied other treatment since the surgery.  He 
reported that he had been impotent since the surgery and 
occasionally may have urinary incontinence.  The diagnosis 
was status post total prostatectomy with subsequent impotence 
and some loss of urinary control.  

General Criteria: Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating Criteria: Low Back Disability

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation.  Unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a;  
Diagnostic Code 5289 (1999).

Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent evaluation.  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrant a 100 percent evaluation.  38 C.F.R. 
§ 4.71a;  Diagnostic Code 5286 (1999).

Residuals of a fracture of a vertebra without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) warrants a 60 percent evaluation.  Residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces warrants a 100 percent evaluation.  
Special monthly compensation should be considered, with 
lesser involvements, a rating should be assigned for limited 
motion, nerve paralysis.  In other cases a rating may be 
assigned with definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a;  Diagnostic Code 5285 (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).





Increased Rating Criteria: Post-operative Residuals of 
Prostate Cancer

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1999).  

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants an 
evaluation of 20 percent.  The next higher rating (40 
percent) requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a.

With respect to urinary frequency, the schedule of ratings 
provides a 20 percent evaluation for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  The next higher rating (40 
percent) requires a daytime voiding interval of less than one 
hour, or; awakening to void five or more times per night.  
Id.

Obstructed voiding manifested by urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following warrants a 10 
percent evaluation: (1) post void residuals greater than 150 
cc; (2) uroflowmetry manifested by a markedly diminished peak 
flow rate of less than 10 cc/sec; (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is considered 0 
percent disabling.  Id.

Deformity of the penis, with loss of erectile power is rated 
as 20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 
7522 (1999).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Low Back Disability

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.  

The veteran's service-connected disability is currently 
receiving the maximum 60 percent rating under Diagnostic Code 
5293.  As 60 percent is the maximum evaluation available 
pursuant to Diagnostic Code 5293, there is no basis upon 
which to assign an increased schedular evaluation, including 
functional loss due to pain, limitation of motion, 
incoordination, atrophy, etc., under the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999);  see also Johnston v. Brown, 10 Vet. App. 
80 (1997).  

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
veteran has already been found to be entitled to a 60 percent 
disability rating for his low back disability.  Therefore, no 
greater benefit can flow to the veteran under Diagnostic 
Codes 5292 and 5295.  See Johnston, supra.  In addition, 
Diagnostic Codes 5292 and 5295 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings.  As was stated previously, Diagnostic Code 5293 has 
been held to contemplate limitation of motion.  Thus, 
evaluating them separately would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (1999); see VAOPGCPREC 36-97.  

There is no evidence in the record of the veteran having 
demonstrable deformity of a vertebral body, a fractured 
vertebra or ankylosis of the spine as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have not been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, Diagnostic Codes 5285 
through 5289 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, and 5289.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

There is no medical documentation in the record of the 
veteran having a scar manifested by the above-mentioned 
symptoms.  Nor is it documented that the veteran has 
contended that he has a scar that is either tender, poorly 
nourished or otherwise causative of limitation of function.  
Therefore, a separate evaluation for a scar is not warranted 
in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.  

The Board notes that a separate evaluation under 38 C.F.R. 
§ 4.124a for the veteran's L5 radicular symptoms would 
violate the rule against pyramiding in this instance.  The 
provisions for intervertebral disc syndrome do not expressly 
prohibit a separate neurological rating from being assigned.  
See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, the 
Board notes that in this case, the veteran's L5 radicular 
symptoms have been associated with his intervertebral disc 
syndrome by a private physician in March 1997 and the January 
1998 VA examiner.  As such, the Board finds that the 
intervertebral disc syndrome manifestation of L5 radicular 
symptoms overlaps with the criteria in the schedule of 
ratings for impairment of the peripheral nerves.  Thus, to 
rate the condition separately under the ratings criteria for 
neurological conditions would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14; See Esteban, Bierman, 
supra.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for a low back disability.  

Post-operative Residuals of Prostate Cancer

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  The Board notes that the 
most recent VA examination was conducted in April 1997.  
However, the Board notes that this examination is adequate 
for rating purposes because the veteran has not contended 
that his condition has increased in severity since that 
examination.  Rather, the veteran has merely expressed 
disagreement over the initial rating of his service-connected 
disability, citing to symptoms which have been present since 
his November 1994 surgery, without contending that such 
symptoms have increased in severity.  

The Board notes that the veteran is currently receiving the 
maximum benefit allowable (20 percent) for impotence under 
Diagnostic Code 7522.  As 20 percent is the maximum 
evaluation available pursuant to Diagnostic Code 7522, there 
is no basis upon which to assign an increased schedular 
evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (1999).  

In regards to Diagnostic Code 7528, the probative medical 
evidence shows no documentation that there has been local 
reoccurrence or metastasis of the veteran's prostate cancer.  
Hence, prostate cancer shall be rated under the criteria for 
voiding dysfunction, as the probative evidence indicates that 
this is the more predominant manifestation of his disability.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (1999).  

As was stated above, the veteran's post-operative residuals 
of prostate cancer is currently rated as 20 percent disabling 
based on urinary incontinence.  The next higher rating (40 
percent) under voiding dysfunction is not warranted because 
the probative evidence demonstrates that the veteran does not 
require wearing absorbent materials which must be changed two 
to four times per day.  

Following his surgery in November 1994, a follow-up note from 
January 1995 indicated that the veteran was using only one 
perineal pad per day.  In March 1995 it was reported that the 
veteran had had resolution of his mild stress incontinence.  
On VA examination in April 1997, the veteran reported that he 
may have occasional urinary incontinence.  This constitutes 
persuasive evidence that a 40 percent rating is not warranted 
for voiding dysfunction.  38 C.F.R. § 4.115b.  

The next higher rating (40 percent) for urinary frequency is 
not warranted because the evidence does not show that the 
veteran's urinary incontinence is manifested by a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night.  


On follow-up after surgery in January 1995, it was noted that 
the veteran was only using one perineal pad per day and was 
completely dry at night or when standing or walking.  The 
only incidents of incontinence noted was leakage limited to 
only a few drops at a time with coughing or some light 
lifting activities.  By March 1995, it was noted that his 
symptoms had resolved.  On VA examination in April 1997, the 
veteran only indicated that he may have occasional urinary 
incontinence.  This constitutes persuasive evidence that a 
higher rating is not warranted based on urinary frequency.  

Nor is a higher rating (30 percent) warranted under 
obstructed voiding, as there is no documentation in the 
record indicating that the veteran has suffered from urinary 
retention requiring intermittent or continuous 
catheterization.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his prostate 
cancer, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, the Board finds that the criteria have 
not been met for a schedular evaluation in excess of 40 
percent for the service-connected post-operative residuals of 
prostate cancer.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7528-7522.





ORDER

Entitlement to a rating in excess of 60 percent for a low 
back disability is denied.  

Entitlement to a rating in excess of 40 percent for post-
operative residuals of prostate cancer is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

